Citation Nr: 0519066	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-07 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for endometriosis.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain.  

3.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.  


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from November 1995 to 
November 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 RO decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

A Travel Board hearing was held in February 2005, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

Historically, it is noted that service connection for 
endometriosis was granted in a January 2002 rating decision 
with a 10 percent evaluation.  Service connection for 
allergic rhinitis, status post septoplasty and for chronic 
low back pain were each established with 0 percent 
(noncompensable) evaluations.  In a July 2004 rating action, 
the evaluation for chronic low back pain was increased to 10 
percent disabling.  The veteran appeals for higher 
evaluations for the service-connected disorders.  In this 
regard, it is noted that during the February 2005 Travel 
Board hearing, the veteran reported that she had recently 
undergone a hysterectomy in connection with her service-
connected endometriosis.  It was noted that medical reports 
related to the surgery were not of record.  She reported that 
she received regular VA medical treatment from the VA medical 
centers in Colorado Springs, Colorado and in more recently in 
West Los Angeles, California.  

The Board notes the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), requires 
the RO to obtain and associate with the record all adequately 
identified records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  
In this case, a remand is required to request these 
outstanding records and notify the veteran of which records 
could not be found.  38 U.S.C.A. § 5103A (b) (West 2002).  

Next, the Board notes that governing regulations provide that 
VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran including, 
obtaining a medical opinion, when such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002).  

In this regard, while a review of the record on appeal shows 
the veteran was afforded a VA examination in May 2004 in 
which she was diagnosed with endometriosis, that examination 
was conducted prior to her January 2005 total hysterectomy.  
In addition, the examiner was unable to conduct a pelvic 
examination of the veteran due to her refusal.  In the 
opinion of the Board, a current examination, which takes into 
account any symptoms, complaints or clinical findings as a 
result of the January 2005 surgery is warranted.  Therefore, 
on remand, the veteran needs to be scheduled for a VA 
examination from a physician who has conducted a complete 
examination of the veteran and reviewed her recent medical 
history.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.326 (2004).  

At the time of the February 2005 Travel Board hearing, the 
veteran signed a statement in which she refused to waive her 
right to have the case remanded to the RO for review of any 
newly submitted evidence.  She requested that her appeal be 
remanded to the RO for initial review of evidence submitted 
in connection with the hearing.  In this regard, it is noted 
that additional records, including hospital records in 
connection with her recent surgery were submitted in May 2005 
and also have not been reviewed by the agency of original 
jurisdiction.  Therefore, while the Board regrets the 
additional delay, another remand is required for the RO to 
review this new evidence and issue a supplemental statement 
of the case.  See 38 C.F.R. §§ 19.31, 19.37 (2004).  

The RO should also ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

Therefore, the appeal is REMANDED for the following action:

1.  The RO should obtain any pertinent VA 
medical records, not already on file from 
the VAMC in Colorado Springs, Colorado 
and West Los Angeles.  If any of the 
requested records are not available, or 
if the search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.  

2.  The veteran should be scheduled for a 
VA gynecologic examination to determine 
the current nature and extent of her 
service-connected endometriosis.  
Clinical findings should be reported in 
detail and must include a discussion of 
recent medical records related to her 
hysterectomy surgery and any connection 
of such to endometriosis.  A complete 
description of the veteran's current 
symptomatology as a result of 
endometriosis should be included in the 
examination report.  Specifically, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the veteran's hysterectomy was 
necessary as a result of the service-
connected endometriosis.  A complete 
rationale for all opinions expressed 
should be provided.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, she should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  The SSOC should 
additionally include a discussion of all 
evidence received since the last 
statement of the case was issued.  The 
veteran should then be afforded an 
opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


